Citation Nr: 0918754	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  02-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected herniated nucleus pulposus. 

2.  Entitlement to service connection for chronic fatigue as 
secondary to service-connected herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1973 to 
November 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In May 2006, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in 
November 2006 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.



FINDINGS OF FACT

1.  Hypertension was not demonstrated in service or within 
one year of service, is not the result of a disease or injury 
in service, and is not caused or aggravated by a service-
connected disease or injury.

2.  The Veteran does not have CFS and his current complaints 
of fatigue are associated with his service-connected 
adjustment disorder.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006 & 2008).  

2.  Chronic fatigue syndrome is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.310, 4.88(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2007, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection on a secondary basis.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by an April 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the March 2009 SSOC.  Therefore, any timing deficiency has 
been cured.  Mayfield v. Nicholson 499 F. 3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Board's November 2006 remand ordered that the Veteran's 
private physician should be contacted and asked to provide a 
rationale for his December 2003 and May 2006 medical opinions 
in favor of the Veteran's claim.  The Veteran provided a 
signed medical release in August 2007, but this release 
expired six months later.  VA asked the Veteran to provide 
another medical release in January 2009, but no response to 
this request was received.  VA was therefore unable to 
contact the Veteran's private physician and comply with the 
orders of the November 2006 remand. 

VA is only required to obtain records for which necessary 
releases have been submitted.  38 C.F.R. § 3.159(c)(1)(ii) 
(2008).  It is clear from the above, that VA has done its 
utmost to develop the evidence with respect to the Veteran's 
claim.  

Additionally, the Veteran was provided proper VA examinations 
in response to his claims for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310, effective October 10, 2006, 
to incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical evidence 
showing the baseline level of the disability before its 
aggravation by the service connected disability. 38 C.F.R. § 
3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  It appears to have retroactive 
effect.  Hence the old version of the regulation will be 
applied in this decision.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that his hypertension was permanently 
aggravated due to pain from his service-connected herniated 
nucleus pulposus, as well as by the medication used to treat 
this disability.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

Service treatment records are negative for evidence of 
hypertension and the Veteran's blood pressure was measured at 
110/78 at his June 1976 examination for separation.  During 
his second period of active service, he was diagnosed with a 
herniated nucleus pulposus and was medically discharged in 
November 1977.  No findings related to hypertension were 
made. 

During a May 1997 examination of his back, the Veteran 
reported that his blood-pressure had been borderline elevated 
since 1972, but he had never been treated for hypertension.  
During the examination, his blood pressure was measured at 
140/100 while sitting and 138/100 while standing.

Hypertension was diagnosed at the San Antonio VA Medical 
Center (VAMC) in April 2001.

Upon VA examinations in December 2002 and December 2004, the 
Veteran reported that he had been diagnosed with hypertension 
in 1996 and had been on medication since that time.  Both 
examiners diagnosed hypertension following blood pressure 
readings.  

The December 2002 VA examiner found that there was no 
association between the Veteran's hypertension and his back 
problem.  Similarly, the December 2004 VA examiner concluded 
that it was not at least as likely as not that hypertension 
was caused or aggravated by any of the Veteran's medication.  

In support of his claim, the Veteran submitted a December 
2003 letter from his private physician stating that the 
Veteran's hypertension was diagnosed in 2002.  The doctor 
also determined that the Veteran's service-connected back 
problems had worsened his hypertension as the Veteran was 
unable to follow the primary therapy to treat hypertension, 
i.e. exercise, due to his back pain.  

The same physician provided a second letter dated in May 2006 
noting that the Veteran's hypertension was a consequence of 
the Veteran's military service.

The Veteran's most recent VA examination was conducted in 
November 2008.  He again reported that his hypertension was 
diagnosed in 1996.  After examining the Veteran and reviewing 
the claims folder, including the Veteran's VAMC treatment 
records and the private medical opinions, the VA examiner 
found that the Veteran's hypertension was not caused or 
aggravated by his service-connected herniated nucleus 
pulposus.  

The examiner noted that while pain could elevate blood 
pressure, usually in spurts and during short term periods 
when a patient takes pain medication, the Veteran's 
hypertension had been stable for a year.  The examiner also 
noted that there was no indication that the Veteran's private 
doctor had treated the Veteran's hypertension with alternate 
exercise therapies that would not exacerbate his back pain.  
Finally, the VA examiner stated that he agreed with the 
conclusions of the December 2002 and December 2004 VA 
examiners who had provided medical opinions against the 
claim.  

Although the record contains the December 2003 and May 2006 
letters from a private physician linking the Veteran's 
hypertension to his service-connected back disability, this 
evidence is outweighed by the other medical evidence of 
record, specifically the three VA medical opinions against 
the claim.  

The Court has recently held that when determining the 
probative value of a medical opinion, the relevant focus is 
not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the VA medical opinions were rendered 
after review of the Veteran's complete medical records, 
including his records of VAMC and private treatment.  
Additionally, the November 2008 VA examiner reviewed the 
December 2003 and May 2006 letters from the Veteran's private 
doctor and provided a full rationale for his opinion against 
the claim. 

In contrast, the Veteran's private doctor opined that the 
Veteran's hypertension was aggravated by the service-
connected back disability, because he was not able to 
exercise due to his low back pain; and stated that 
hypertension was a "well-known causal effect" of back 
problems.  The VA examiner discounted this possibility and 
provided a rationale for doing so.  As pointed out by the VA 
examiner, the opinion did not account for the possibility of 
other therapies.  

Indeed, the record shows that the Veteran's hypertension has 
been "well controlled" with no elevated blood pressure 
readings reported since December 2002.  This record suggests 
that the Veteran's hypertension was successfully treated with 
alternate therapies and did not undergo any increase in 
underlying disability.

As the record contains three opinions against the claim and 
only one in support, the Board finds that the balance of the 
medical evidence is against a link between the Veteran's 
hypertension and his service-connected back condition.  The 
Board has considered the statements of the Veteran, but as a 
layperson, he has no medical or scientific expertise that 
would qualify him to provide a competent opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection for hypertension as secondary 
to service-connected herniated nucleus pulposus is denied.

Chronic Fatigue

The Veteran contends that service connection is warranted for 
CFS as it is secondary to the medication used to treat his 
herniated nucleus pulposus.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2008).

The medical evidence does not establish that the Veteran has 
been diagnosed with CFS in accordance with the provisions of 
38 C.F.R. § 4.88(a).  Although the Veteran's private doctor 
noted in a May 2006 letter that the Veteran experienced CFS, 
the basis for this diagnosis was not provided and the doctor 
did not note the presence of any the criteria set forth in 
38 C.F.R. § 4.88(a).  

Upon VA examination in December 2002, the Veteran reported 
that he got approximately ten hours of sleep a night, woke in 
the morning feeling rested, but was fatigued by ten o'clock 
in the morning.  He also stated that he was currently under 
treatment for depression.  The VA examiner determined that it 
was not likely that the Veteran had CFS and instead 
attributed the Veteran's fatigue to his anti-depressants and 
muscle relaxers taken to treat his back disability. 

The Veteran was also provided a VA examination in November 
2008.  After examining the Veteran and reviewing the claims 
folder, including the May 2006 letter from the Veteran's 
private physician, the VA examiner concluded that there was 
no evidence of CFS and the Veteran had not been diagnosed 
with this condition.  The examiner also noted that there was 
no effect from fatigue on the  Veteran's musculoskeletal 
system, nor was there an immunologic or metabolic component 
to the Veteran's symptoms.  The examiner concluded that the 
Veteran's mental status, medications, and chronic low back 
pain all contributed to his symptoms that had been 
erroneously associated with CFS.  

Although the Veteran has not been diagnosed with CFS for VA 
purposes, the record does contain reports of chronic fatigue. 
The Veteran's private physician and both VA examiners have, 
however, noted that his fatigue was due to medication used to 
treat his low back disability or depression.  

VAMC treatment records establish that the Veteran's 
complaints of sleep impairment and fatigue have been 
consistently elicited in connection with his psychiatric 
treatment for depression and dysthemic disorder.  

Furthermore, the Veteran was diagnosed as having an 
adjustment disorder due to chronic pain from his service-
connected low back condition during a VA psychiatric 
examination in December 2002.  During the examination, the 
Veteran reported that his pain medications made him sleepy 
and he could not sleep due to back pain.  

Service connection for an adjustment disorder was granted in 
a January 2003 rating decision based on the findings of the 
December 2002 VA examiner and, in part, on the Veteran's 
complaints of fatigue and sleep impairment due to his pain 
medication.

The record demonstrates that the Veteran's fatigue is 
associated with his service-connected adjustment disorder 
which is in turn secondary to his chronic back pain and 
medications used to treat those conditions.  Because fatigue 
has been attributed to "other clinical conditions" a 
diagnosis of chronic fatigue syndrome is precluded under 
38 C.F.R. § 4.88a.  Service connection is already in effect 
for chronic fatigue as a symptom of service-connected 
adjustment disorder, and the claim for service connection for 
CFS is denied. 


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected herniated nucleus pulposus is 
denied. 

Entitlement to service connection for chronic fatigue as 
secondary to service-connected herniated nucleus pulposus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


